Citation Nr: 0124388	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  95-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for a left ankle 
disorder.  

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for a bilateral foot 
disorder.  

8.  Entitlement to service connection for a bilateral hearing 
loss.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
March 1970, and from February 6, 1991, to June 11, 1991.  The 
veteran served as a member of the United States Army 
Reserves, during which he had inactive duty for training on 
December 21, 1991, and December 22, 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that determination, the RO denied the 
veteran's claim for service connection for the disabilities 
that appear on the cover of this decision.  

During the course of this appeal, the veteran was scheduled 
on three separate occasions for a personal before a member of 
the Board at the local RO.  On each occasion, the veteran 
postponed the hearing date.  In February 2001, the veteran 
requested a fourth Travel Board hearing, which was scheduled 
in March 2001.  However, within two weeks prior to that 
hearing date, the veteran filed a motion requesting that the 
March 2001 hearing date be changed.  In August 2001, the 
undesigned member of the Board denied the veteran's motion 
pursuant to 38 C.F.R. § 20.704(c) (2001).  Therefore, there 
are no hearings that need to be scheduled, and the case is 
ready for appellate review.

The claims for service connection other than those for right 
elbow and right eye disorders and hypertension will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was 
engaged in combat and was awarded the Combat Action Ribbon 
during his first period of service, from November 1964 to 
March 1970.

2.  The evidence of record establishes that the veteran's 
right eye disorder, identified as a residual corneal scar, 
had its onset during the veteran's period of combat service.

3.  A right elbow disorder, to include degenerative 
arthritis, was not manifested during any of the veteran's 
periods of military service or within one year thereafter, 
and it is not related to any incident of service.

4.  Hypertension was not manifested during the veteran's 
first period of military service or within one year 
thereafter, and it is not related to any incident of that 
period service.

5.  The evidence of record establishes that the veteran's 
hypertension existed prior to entry into his second period of 
service, and did not increase in severity during that period 
of service.  




CONCLUSIONS OF LAW

1.  A right eye disorder, identified as a residual corneal 
scar, was incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154(b), 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(d) (2001).

2.  A right elbow disorder, to include degenerative 
arthritis, was neither incurred in nor aggravated by service; 
and arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Hypertension was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

With respect to the claims for service connection for a right 
elbow disorder, a right eye disorder, and hypertension, the 
record reflects that the RO has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical or lay evidence necessary to substantiate the 
aforenoted claims for service connection.  The RO has 
developed the record by requesting and obtain VA and service 
medical reports, that were identified by the veteran.  Once 
received, the referenced medical reports were associated with 
claims folder, and they appear to be intact.  As to the 
claims for service connection for a right eye disorder and 
hypertension, the RO provided the veteran VA compensation 
examinations in 1993.  The January 1994 rating decision, the 
December 1994 Statement of the Case, and the April 1996 
Supplemental Statement of the Case addressed the law and the 
evidence necessary to substantiate the veteran's claim.  
Further, in October 1995, the veteran was afforded a personal 
hearing at the local RO, along with his representative, where 
he presented testimony in support of the aforenoted claims, 
among other things.  The veteran has not alluded to any other 
evidence not of record and, indeed, the Board is unable to 
identify any such evidence with regard to the aforenoted 
claims.  Thus, the veteran has received notice and assistance 
contemplated by law.  Adjudication of the claims for service 
for a right elbow disorder, kidney disorder, and 
hypertension, with remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  Certain 
diseases, including arthritis, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2001)

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such condition as are 
recorded in examination reports are to be considered noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  The 
presumption of sound condition attaches only where there has 
been an induction examination in which the later complained 
of disability was not detected.  Verdon v. Brown, 8 Vet. App. 
529 (1996).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness; rather, all medically accepted evidence can be 
considered, including a medical opinion acquired several 
years after service.  See Harris v. West, 202 F.3d 1347 (Fed. 
Cir. 2000). 

Thus, the presumption of sound condition upon entry into 
service can be rebutted if the evidence clearly and 
unmistakably demonstrates that the disorder existed prior to 
service, and was not aggravated in service.  See Vanerson v. 
West, 12 Vet. App. at 258-60; Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has explained that the words "clear 
and unmistakable" means that evidentiary showing must be 
"undebatable."  Vanerson v. West, 12 Vet. App. at 261.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Right Eye Disorder

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, if the evidence 
is consistent with the circumstances, conditions or hardships 
of such service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
Court has held that "satisfactory lay or other evidence" 
under 38 U.S.C.A. § 1154(b) means "credible evidence."  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  This 
section considerably lightens the burden of a combat veteran 
who seeks benefits for disease or injury which he alleges 
were incurred in combat in service.  Id.

Based on a review of the record, the Board notes that the 
veteran was awarded, among other decorations, the Combat 
Action Ribbon, during his first period of active duty 
service.  As such, the Board will accept this documented 
award as proof of the veteran's combat status, during the 
period from November 1964 to March 1970.  Consequently, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are for application in this case.

In this matter, the veteran contends that he sustained a 
right eye injury when a particle flew into his right eye as 
the result of an explosion during his first period of 
service.  Specifically, the veteran maintains that he 
incurred an injury to his right eye during combat with the 
enemy, and as a result he developed residuals due that 
injury.  The Board notes that the veteran's service medical 
records do not reflect that the veteran incurred an injury to 
his right eye during combat.  However, the evidence 
demonstrates that the veteran was involved in combat; and his 
statements regarding the explosion and the resulting right 
eye injury are consistent with the circumstances and 
hardships of combat duty.  As such, the veteran has presented 
satisfactory, credible lay evidence that supports a finding 
that he sustained a right eye injury while engaged in combat.  
38 U.S.C.A. § 1154(b); Collette, supra.  Moreover, the 
medical evidence establishes that the veteran's injury is 
related to his current right eye disability.  Cf. Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996).  In this context, when 
the veteran was examined by VA in March 1993, he reported the 
nature and circumstances surrounding his right eye injury.  
At the conclusion of that physical examination, the examiner 
entered a diagnosis of a status post foreign body injury to 
the right eye with a residual corneal scar.  Thus, resolving 
all reasonable doubt in favor of the veteran, the Board 
concludes that the evidence of record supports a finding of 
the veteran sustained an injury to the right eye while 
engaged in combat, and that he now has a residual corneal 
scar as the result of that combat injury.  Accordingly, 
service connection for a right eye disorder, identified as a 
residual corneal scar, is warranted.

Right Elbow Disorder

The veteran's service medical records during his first period 
of service are negative for complaints or clinical findings 
of a right elbow disorder.  

Private medical records, dated in January 1980, reflect that 
the veteran's right elbow was examined.  The examination 
revealed approximately three calcifications with a laminated 
appearance overlying the anterior aspect of the elbow joint 
adjacent to the distal shaft of the humerus, which was 
consistent with calcified cartilaginous masses 
(osteochondromatosis).  According to the examiner, such 
pathology was usually initiated by an old trauma.  There were 
small bony spurs adjacent to the tip of the coronoid process 
of the ulna.  There was no evidence of a recent fracture or 
subluxation.  

The service medical records pertaining to the veteran's 
second period of active service, and his inactive duty 
training in December 1991, do not reflect any complaints or 
findings pertinent to a right elbow disorder.

During a VA compensation and pension examination, dated in 
April 1993, the veteran reported that he injured the right 
elbow numerous times as a result of playing football.  The 
examiner noted that X-rays revealed degenerative arthritis 
between the radial capitular joint and a large region of the 
heterotopic ossification or osteophyte in the region proximal 
to the radial capitular joint.  X-rays of the right elbow, 
dated in April 1993, showed a well corticated fragment 
anterior to the distal humerus, reflecting a prior trauma.  
There was no acute injury.  

According to a statement, which was prepared by a commanding 
officer of the United States Marine Corp in September 1995, 
the veteran played football for MAG-24 in the late 1960's and 
incurred knee injuries.  

A review of the record reflects that, although the veteran 
testified at an October 1995 personal hearing that he injured 
his right elbow during service, the medical evidence does not 
support such a claim.  In this regard, the veteran does not 
contend that he sustained a right elbow injury as result of 
his combat duty, and thus the provisions of section 1154(b) 
do not apply.  On the other hand, while the veteran is 
certainly competent to attest to the symptoms that he 
experienced during his non-combat service, he is not 
qualified to render a diagnosis or medical opinions relative 
to such symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The veteran's personal belief that a 
relationship exists between his right elbow disorder and 
service cannot serve to prove that the disability was either 
incurred in or aggravated by service.  As aptly noted by the 
record, the medical evidence establishes that the veteran was 
first shown to have a right elbow disorder in 1980, many 
years after his first period of service.  Furthermore, the 
evidence does not establish that the veteran incurred any 
injuries to the right elbow during his second period of 
active duty.  The April 1993 VA medical examination shows 
that the veteran was diagnosed as having degenerative 
arthritis between the radial capitular joint and a large 
region of the heterotopic ossification or osteophyte in the 
region proximal to the radial capitular joint.  Indeed, the 
record reflects that arthritic findings were detected well 
after the veteran's discharge from active duty in 1970, and 
in 1991, with no evidence of symptoms or pathology relative 
to the same during these periods of military service, or 
within one year thereafter.  In view of the foregoing, the 
Board determines that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection a right elbow disorder, to include arthritis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.

Hypertension

The veteran contends that he developed hypertension as a 
result of his military service.  However, the service medical 
records for the veteran's first period of service are 
negative for elevated blood pressure readings or a diagnosis 
of hypertension.

Notably, when the veteran was examined for entry into active 
duty for his second period of service, on February 6, 1991, 
his blood pressure readings were 160/120 in the sitting 
position, and 150/100 recumbent; and the entrance examination 
report contained a notation of elevated blood pressure.  When 
examined the following day (February 7, 1991), the veteran 
reported that he has had intermittent blood pressure 
elevation for years without any treatment.  At that time, his 
blood pressure measured 130/92 in the sitting position, and 
140/90 in the lying position.  Repeat blood pressure readings 
were 170/116, and 170/118.  The chest x-rays were interpreted 
as showing no cardiomegaly.  The assessment was of 
hypertension, apparently liable and long-lasting.  On 
February 8, 1991, the veteran's blood pressure readings were 
140/100 in the sitting position, and 132/60 in the supine 
position; and, again, the assessment was of hypertension.  On 
that same day, a consultation examination was performed, and 
the initial blood pressure measured 160/120, 170/116, and 
170/118.  The other readings included 140/100, 132/100, and 
150/100.  The diagnosis was hypertension.  When examined on 
June 2, 1991, the veteran's blood pressure reading was 
176/126.  Thus, a review of the service medical records from 
the veteran's second period of service establishes that the 
veteran was not of sound condition at service entrance in 
February 1991, and; as a consequence, service connection for 
hypertension may only be granted upon a showing of 
aggravation.

In examining the record for aggravation, the focus of the 
Board's inquiry then, is whether the veteran's hypertensive 
disease permanently worsened in service.  As indicated, 
temporary flare-ups, absent a worsening of the underlying 
condition, are not sufficient to constitute in-service 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. at 297; see 
also Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994).  The 
evidence of record discloses in this regard that the 
veteran's blood pressure readings for his second period of 
service fluctuated between the ranges from 130 to 176 for 
systolic pressure, and from 60 to 126 for diastolic pressure.  
The service medical records also indicate that throughout the 
veteran's five months of active service, his blood pressure 
remained elevated with systolic pressure predominately 160 or 
more, and diastolic pressure predominately 110 or more.  In 
fact, when the veteran was examined in June 1991, 
approximately one week prior to his separation from active 
service, his blood pressure continued to read in the 
predominate ranges for both systolic and diastolic pressures.

Indeed, it is well to observe that VA medical records, dated 
in 1992, reflect that on December 30th , the veteran's blood 
reading was 160/110.  On December 31st , his blood pressure 
readings were 170/110, and 140/110.  As noted on VA 
examination in February 1993, his blood pressure measured at 
148/104 in the setting position, 150/94 in the lying 
position, 140/100 in the standing position, and 150/104 in 
the sitting position (using the left arm).  When the veteran 
was seen by VA later that month, in February 1993, his blood 
pressure readings were 180/110 in the sitting position, 
176/108 in the lying position, and 176/108 in the standing 
position.  Other blood pressure readings included 150/90.  
While the assessment was of uncontrolled hypertension, in 
February 1993, additional VA medical records, dated in March 
1993, indicate that the veteran's blood pressure readings 
were 130/90, 120/100, and 140/100; and the diagnosis was of 
hypertension.  Thus, the objective medical evidence of record 
supports the conclusion that the veteran's underlying 
hypertensive disease did not undergo a permanent worsening as 
a result of service.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
hypertension.

The Board further notes that with this claim, the veteran has 
offered his lay opinion concerning the onset and severity of 
his hypertension.  The Board observes that the veteran has 
not been shown to be competent to offer a medical opinion as 
to the aggravation of a preexisting disability during 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 91995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, 
while a lay person can report his or her observations, 
statements as to the cause of any claimed aggravation of the 
veteran's pre-service hypertension must be supported by 
competent medical evidence, and not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  


ORDER

Service connection for a right eye disorder, identified as a 
residual corneal scar, is granted.

Service connection for a right elbow disorder is denied.  

Service connection for hypertension is denied.


REMAND

As to the veteran's claim for service connection for a left 
knee disorder, the veteran claims and the record shows that 
the veteran twisted his left knee on December 21, 1991, while 
on active duty for training.  Clinical findings showed 
decreased range of motion of the left knee secondary to pain 
and tenderness over the lateral collateral ligament.  The 
diagnosis was probable left lateral collateral ligament 
strain.  He was placed on light duty.  At a VA examination 
dated in March 1993, the veteran reported left knee pain with 
occasional locking, occasional giving way, and intermittent 
swelling.  A physical examination of the left knee revealed, 
in pertinent part, small effusion and mild medial joint line 
tenderness on deep palpation.  The veteran was diagnosed as 
having probable medial meniscal tear.  

As to the veteran's claim for service connection for a left 
ankle disorder, service medical records, dated in September 
1966, show that the veteran injured his ankle (it was not 
specified as to which ankle) while playing football.  There 
was tenderness along the lateral calcaneus.  It was noted 
that the injury was not likely to result in permanent injury 
or disability.  The veteran was treated and released.  When 
examined by VA in March 1993, the examiner observed a 
positive drawer sign to a moderate degree.  The diagnosis was 
lateral ankle ligament sprain with evidence of ankle ligament 
instability and positive drawer sign.  

In accordance with the recently enacted law, and based on the 
veteran's statements and the medical evidence currently of 
record, the veteran should be provided VA examinations, to 
include medical opinions to determine the onset and etiology 
of his left knee and left ankle disorders.  38 U.S.C.A. 
§ 5103A(d) (as amended); 66 Fed. Feg. 45,620 (to be codified 
at 38 C.F.R. § 3.159(b));

Turning next to the claim for service connection for a kidney 
disorder, the service medical records for the veteran's first 
period of service, from November 1964 to March 1970, are 
negative for complaints or clinical findings pertaining to a 
kidney disorder.  In July 1971, the veteran complained of 
sugar or albumin in his urine, but no clinical findings 
pertaining to a renal disorder were noted.  

A private intravenous push (IVP), dated January 8, 1991, 
revealed a diminished function of the right kidney.  When the 
veteran was examined for entrance into active duty for his 
second period of military service, on February 6, 1991, the 
veteran was diagnosed as having gross hematuria.  The same 
diagnosis was entered on February 7th and 8th, 1991.  A 
consultation report was obtained on February 8, 1991, which 
revealed that the veteran's genitourinary system was normal.  
This report indicates that the veteran exercised on February 
5, 1991, and that he reported a medical history of blood in 
his urine after exercise.  Another February 8th entry 
indicated assessments of mildly elevated creatine and a 
single episode of hematuria.  It was noted that the veteran 
had dark urine after exercise since high school.  In March 
1991, the veteran was hospitalized at a private facility for 
ureteropelvic junction obstruction of the right kidney.  A 
service medical record, dated in May 1991, shows that the 
veteran was seen on a follow-up basis for intermittent 
microhematuria.  

In 1992, the veteran underwent a repair of the right 
ureteropelvic junction at a private facility.  The hospital 
discharge summary, dated in January 1992, reveals that the 
veteran was found to have an obstructed right kidney 
secondary to congenital ureteropelvic junction obstruction.  

The veteran testified at a personal hearing in October 1995 
that he developed a right kidney disorder as a result of 
service.

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that the kidney claim must be remanded to afford 
the veteran a VA examination.  In the examination report, the 
examiner must offer an opinion as to the etiology of the 
veteran's current kidney disorder, identified as right renal 
ureteropelvic junction obstruction.  Specifically, the 
examiner must address whether that condition is congenital, 
and; if so, whether the condition was aggravated during 
service.  Also, the examiner must address whether it is at 
least as likely as not that the veteran has a kidney disorder 
that is related to any of his periods of military service.  
As the determinative issue here is the etiology of the 
veteran's kidney disorder, competent medical evidence in this 
regard is critical.  38 U.S.C.A. § 5103A(d) (as amended); 66 
Fed. Feg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999); Wish v. 
Brown, 8 Vet. App. 139, 140 (1995). 

As regards the veteran's claim for service connection for 
bilateral foot disorder, to include pes planus, the veteran 
contends that this condition was aggravated by his military 
service.  The service entrance examination, dated in November 
1964, reveals that the veteran had second degree pes planus, 
which was considered non-disabling.  Upon examination in 
October 1967, the foot condition was described as third 
degree pes planus, with no current disability.  Subsequently 
dated service medical records do not show any complaints or 
findings with respect to a bilateral foot disorder, including 
pes planus.  When the veteran was examined by VA in April 
1993, the examiner observed that the veteran had moderate pes 
planus, valgus, and no significant disability.

The veteran testified at a personal hearing in October 1995 
regarding his bilateral foot condition.  He stated that his 
bilateral foot condition became worse in service.  He also 
indicated that he was treated by a Dr. Gobias, a private 
physician, for his foot condition immediately after service.  
However, the record does not indicate that these records have 
been requested or associated with the claims folder.

Further, as indicated above, the evidence of record, 
including the service medical records, reflects that a 
bilateral foot condition, diagnosed as pes planus, was noted 
on the veteran's entrance examination report for his first 
period of active duty service.  As such, the presumption of 
soundness is not for application with respect this condition.  
Nevertheless, it has not yet been medically determined 
whether the veteran's bilateral foot condition was aggravated 
by service.  Therefore, once the RO has obtained relevant 
records pertinent to this claim (as identified above), the RO 
should provide the veteran a VA examination in order to 
determine whether the pre-service pes planus was aggravated 
during any of the veteran's periods of military service.  
38 U.S.C.A. § 5103A(d) (as amended); 66 Fed. Feg. 45,620 (to 
be codified at 38 C.F.R. § 3.159(b));

With respect to the veteran's claims of service connection 
for bilateral hearing loss and tinnitus, the veteran contends 
that during his first period of service, he was subject to a 
bomb explosion while engaged in combat, and; as a result, he 
developed bilateral hearing loss and tinnitus.  He also 
maintains that he was exposed to acoustic trauma as an Air 
Support Control Officer, during his first period of service.  
As previously noted, there is conclusive evidence of the 
veteran's combat status during his first period of military 
service.  The DD Form 214 (for the veteran's first period of 
service) also confirms that his military occupational 
specialty was that of an Air Support Control Officer.

When the veteran was examined for entry into his second 
period of service, in February 1991, he was diagnosed as 
having bilateral high frequency hearing loss.  When examined 
in May 1991, the veteran indicated that he had developed 
long-standing bilateral hearing loss and tinnitus; and that 
the veteran had been exposed to acoustic trauma during his 
tour in Vietnam and as a reservist.  According to the results 
of the May 1991 examination report, the veteran was found to 
have severe bilateral mid-high frequency sensorineural 
hearing loss, appearing cochlear in nature and noise induced.  
While the service medical records disclose no evidence of 
bilateral hearing loss or tinnitus, during the veteran's 
first period of service, the May 1991 service department 
examination suggests a possible relationship between the 
veteran's current hearing loss and service.  In this regard, 
the Board determines that the veteran should be afforded a VA 
examination, including a medical opinion regarding the 
etiology of his bilateral hearing loss and tinnitus.  Id.

As to the claim for service connection for a back disability.  
The veteran testified that he injured his back in 1968.  The 
veteran also indicated that he was hospitalized for five days 
at the Naval Air Station in Pensacola, Florida, due to his 
back.  The veteran has maintained that his service medical 
records are incomplete, because they do not reflect his 
period of hospitalization at the Naval Air Station.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should contact the veteran and 
ask that he provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the disabilities 
at issue, since his discharge from his 
first and second periods of service, as 
well since his release from inactive duty 
for training in December 1991.  After 
securing any necessary authorizations, 
the RO should request copies of all 
identified records which have not been 
previously secured and associate them 
with the claims folder.  In this regard, 
the RO should attempt to obtain the 
records from a Dr. Gobias (of Stratford), 
which pertain to treatment for the 
veteran's bilateral foot disorder since 
the early 1970s.  The RO should also 
request from the National Personnel 
Records Center any hospital, medical, and 
clinical records from the Naval Air 
Station Medical Facility, located in 
Pensacola, Florida, pertaining a period 
of hospitalization for a back disability, 
dated in 1968.  Any failures to respond 
or negative replies should be noted in 
writing and also associated with the 
claims folder.  If the RO is unable to 
obtain any of the records identified by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO should accord the veteran the 
following examinations.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiners in conjunction with the 
study of this case.  A complete rationale 
for any opinion expressed should be 
included in the medical report, to 
include the evidence in the record upon 
which the examiners base their opinion.

a.  A VA orthopedic examination 
to determine the nature and 
extent of any left ankle 
disorder, left knee disorder, 
bilateral pes planus, and back 
disorder found to be present.  
All indicated tests and studies 
should be performed.  After 
reviewing the claims folder and 
the examining the veteran, the 
examiner should respond to each 
of the following questions:

(1)  Does the veteran currently 
have a left knee disability?  
(Please provide the diagnosis).  
If the answer is yes, the 
examiner should also provide an 
opinion on whether it is at 
least as likely as not that 
such left knee disability had 
its onset during the veteran's 
period of active duty training 
on December 21-22, 1991.  As to 
any left knee disability 
diagnosed, the examiner should 
provide an opinion as to 
whether it is as least as 
likely as not that the veteran 
has a left knee disability that 
is related to any of the 
veteran's periods of military 
service.

(2)  Does the veteran currently 
have a left ankle disability?  
(Please provide the diagnosis).  
If the answer is yes, the 
examiner should comment on 
whether it is at least as 
likely as not that such left 
ankle disability is related to 
any of the veteran's periods of 
military service. 

(3)  The examiner should 
provide an opinion as to 
whether the veteran's 
preexisting pes planus 
increased in severity during 
any of his periods of military 
service.  In offering this 
opinion, the examiner should 
specifically comment on whether 
the veteran suffered temporary 
or intermittent symptoms of the 
feet with activity during any 
of his periods of military 
service, or whether the 
underlying pathology of the pes 
planus permanently change 
during any those periods of 
service.  If the pes planus is 
found to have increased in 
severity during any of the 
veteran's periods of military 
service, the examiner should 
address whether such increase 
was due to the natural 
progression of the pes planus 
condition, or whether it could 
be attributed to any of the 
veteran's periods of military 
service.

(4)  Does the veteran currently 
have a back disability?  
(Please provide the diagnosis).  
If the answer is yes, the 
examiner should comment on 
whether it is at least as 
likely as not that such back 
disability is related to any of 
the veteran's periods of 
military service.

b.  A VA audiological 
examination to verify the 
current existence a bilateral 
hearing loss disability, in 
accordance with 38 C.F.R. 
§ 3.385.  The RO should also 
schedule the veteran for a VA 
Ears, Nose, and Throat (ENT) 
examination in order to 
determine the nature and 
etiology of bilateral hearing 
loss disability or tinnitus to 
found to present.  All clinical 
findings should be reported in 
detail.  The examiner should 
provide an opinion as to 
whether it is as least as 
likely as not that the veteran 
has a bilateral hearing loss 
disability that is related to 
any acoustic trauma sustained 
during any of his periods of 
military service.  The examiner 
should also provide an opinion 
as to whether the veteran 
currently has tinnitus, and; if 
so, whether it is as least as 
likely as not that the tinnitus 
is related to any acoustic 
trauma sustained during any of 
periods of military service.

c.  A VA genitourinary 
examination in order to 
determine the nature and 
etiology of any kidney disorder 
diagnosed, to specifically 
include right renal 
ureteropelvic junction 
obstruction.  All necessary 
tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  Based on a review of 
the records contained in the 
claims file and the results of 
the genitourinary examination, 
the examiner is asked to 
provide an opinion as to the 
following questions:  (1) Does 
the veteran have a kidney 
disorder?  (Please provide the 
diagnosis).  (2) Whether the 
veteran's right renal 
ureteropelvic junction 
obstruction is a congenital or 
acquired condition?  (3) 
Whether any kidney condition, 
to include right renal 
ureteropelvic junction 
obstruction, existed prior to 
the veteran's second period of 
service (i.e., February 6, 1991 
to June 11, 1991)?  (4) Whether 
any kidney condition, to 
include right renal 
ureteropelvic junction 
obstruction, was incurred 
coincident to service?  (5) If 
a kidney condition, to include 
right renal ureteropelvic 
junction obstruction, is found 
to have existed prior to his 
second period of service, 
whether that condition 
increased in severity during 
that period of service?  In 
offering this opinion, the 
examiner should specifically 
comment on whether the veteran 
sustained temporary or 
intermittent symptoms 
associated with the kidney 
condition (namely, blood in the 
urine), or whether the 
pathology of the kidney 
condition permanently changed 
during that period of service.  
(6) If the kidney condition is 
found to have increased in 
severity during that period of 
service, whether such increase 
was due to the natural 
progression of the condition, 
or could be attributed to the 
veteran's period of military 
service?  (7) Whether it is at 
least as likely as not that the 
veteran has a kidney disorder 
that is related to any of his 
periods of military service?

4.  After the above examinations are 
conducted, the RO should review the claims 
folder to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the directives 
of this remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and its 
implementing regulations is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(as amended) and at 66 Fed. Reg. 45, 620 
(to be codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

6.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claims of entitlement to 
service connection for a left knee 
disorder, a left ankle disorder, a kidney 
disorder, a bilateral foot disorder, 
bilateral hearing loss, tinnitus, and for 
a back disorder.  

If any benefits sought remain denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



___________________________
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals


 



